Exhibit 10.3

March 31, 2020

Nanjing Hongjing Enterprise Management Consulting Co., Ltd.

Executive Director

Room 2606, International Trade Center, No.18 East Zhongshan Road, Nanjing,
China, 210005

Dear Mr Men:

Thank you for expressing an interest in the acquisition of Levena (Suzhou)
Biopharma Co., Ltd., a Chinese corporation, located at B8-301, No. 218, Xinghu
Street, Suzhou Industrial Park, Suzhou, China (“Levena”), a wholly owned
subsidiary of Sorrento Therapeutics, Inc. (“Sorrento”), or such other entity
that contains all operational assets of the Levena business (the “Acquisition”).

When executed by Nanjing Hongjing Enterprise Management Consulting Co., Ltd.
(the “Purchaser”), in the manner hereinafter provided, this letter will be a
binding letter of intent (this “Letter Agreement”) for the Acquisition. The
contents of this Letter Agreement are strictly confidential and this Letter
Agreement is being provided by Sorrento to Purchaser pursuant to that certain
non-disclosure agreement, dated March 28, 2020, by and between Sorrento and
Purchaser (the “NDA”). Accordingly, this letter should not be shared or
discussed with any parties outside of Sorrento and Purchaser, other than their
respective advisors who have a need to know such information in order to fulfill
their professional responsibilities and who are subject to confidentiality
obligations at least as restrictive as those contained in the NDA.

1.

Terms; Definitive Documents. The key terms of the Acquisition are set forth on
Exhibit A hereto, though the terms set forth therein do not contain all the
terms and conditions that will govern the Acquisition, which additional terms
shall be subject to mutual agreement. Promptly following the effectiveness of
this Letter Agreement, each party will negotiate in good faith to agree upon:
(a) a definitive written agreement to be executed by the parties setting forth
the terms of the Acquisition (the “Definitive Agreement”) and incorporating the
terms set forth in this Letter Agreement (including Exhibit A, which is hereby
incorporated by reference) and such other customary representations, warranties,
covenants and terms as are necessary and appropriate for transactions similar to
the Acquisition and as are mutually agreed.

2.

Due Diligence; Access; Necessary Approvals and Other Conditions. Execution of a
definitive agreement will be subject to customary due diligence by Purchaser and
its attorneys, accountants and other advisors. Sorrento will give Purchaser and
its attorneys, accountants and other advisors reasonable access to any and all
advisors, facilities, copies of all books and records and other information
through closing (other than privileged information and certain board minutes or
other materials relating to Sorrento’s consideration of strategic alternatives)
with respect to Levena. Additionally, Sorrento will give Purchaser and its
attorneys, accountants and advisors reasonable access to Levena’s senior
management on a mutually agreed to schedule. Due diligence shall be conducted in
a manner intended to obtain sufficient information with minimal disturbance to
the employees of Sorrento and Levena. Each party’s obligation to enter into the
Definitive Agreement (on terms that are reasonably agreeable to Purchaser and
Sorrento consistent with the contents of this letter) is subject to any
necessary corporate approvals of each party.

3.

Conduct of Business. From the date hereof until June 30, 2020, Sorrento agrees
to use commercially reasonable efforts to continue to preserve and operate the
Levena business in the ordinary course, consistent with past practice, including
commercially reasonable efforts to preserve Levena’s existing business
organization, assets, and relations with its employees, suppliers, customers and
others with whom it has a business relationship.

 

--------------------------------------------------------------------------------

 

4.

No Publicity; Confidentiality. The parties will not, and each of them will cause
their respective affiliates and representatives to not, make any public
statement or issue any press release or announcement or otherwise make any
disclosure to any third party (other than such representatives of a party as
need to know such information for purposes of negotiating the Acquisition)
concerning the terms or existence of this Letter Agreement (or the Definitive
Agreement), the Acquisition or the discussions relating thereto except as may be
required by applicable law or stock exchange rules, as reasonably necessary to
satisfy lender requirements under any debt documents to which Sorrento is
subject, or as otherwise may be mutually agreed in writing by the parties:
provided, however, that any party so required to disclose any such information
must use commercially reasonable efforts to consult with the other party prior
to making any such disclosure.

5.

Effect of this Letter. The terms set forth in this Letter Agreement are intended
to be binding on the parties.

6.

Termination. This Letter Agreement may be terminated at any time prior to entry
into the Definitive Agreement:

(a)by mutual written consent of the parties;

(b)by either party if the Definitive Agreement shall not have been executed on
or before June 30, 2020; provided that no party shall have the right to
terminate pursuant to this Paragraph 6(b) if such party is responsible for the
failure to enter into the Definitive Agreement by such date (for avoidance of
doubt, in the event either party fails to approve or consent to a provision or
condition precedent which by the terms of this Letter Agreement requires such
party’s discretion, such failure shall not be deemed the responsibility of the
other party);

(c)by either party in the event that any governmental authority shall have
issued an order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting the Acquisition; or

(d)by either party in the event that the parties are unable to agree on the form
and scope of customary representations and warranties in the Definitive
Agreement or the content of the related disclosure schedules.

7.

Fees and Expenses. Each party will pay its own fees, costs and expenses related
to this Letter Agreement, the negotiation of the Definitive Agreement and any
documentation related to the contemplated Acquisition.

8.

Governing Law; Integration. This Letter Agreement and the Definitive Agreement
will be governed by the internal laws of the State of Delaware without regard to
conflicts of law principles. This Letter Agreement constitutes the entire
agreement between the parties with respect to the potential Acquisition and the
matters contemplated hereby, and supersedes all prior communications, agreements
and understandings (written or oral) with respect to the potential Acquisition
and the matters contemplated hereby.

9.

Counterparts. It may be executed in counterparts, each of which will be an
original and all of which together will constitute the same document. .pdf or
other electronic copies of signatures will be deemed to be originals.

 

--------------------------------------------------------------------------------

 

We are ready to commence drafting and negotiation of a Definitive Agreement
immediately and are extremely committed to closing the transactions on or before
June 30, 2020. Given the proposed transaction timetable, we would ask that you
confirm your acceptance of the terms of the Agreement by countersigning it in
the space provided below and returning a copy to the und by 5:00 p.m. Pacific
time on Tuesday, March 31, 2020.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Very truly yours,

SORRENTO THERAPEUTICS, INC.

 

/s/ Henry Ji

Name:

 

Henry Ji

Title:

 

President and Chief Executive Officer

 

ACKNOWLEDGED AND AGREED:

Nanjing Hongjing Enterprise Management Consulting Co., Ltd.

 

By:

 

/s/ Chunhui Men

 

 

Name:

 

Chunhui Men

 

 

Title:

 

Executive Director

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

Summary of Terms

This Summary of Terms (“Term Sheet”) sets forth certain key terms of a possible
transaction involving Sorrento and Purchaser for the purchase of Levena.

 

Transaction Structure:

 

The sale of Levena is expected to be structured as a purchase of all of the
issued and outstanding capital stock of Levena.

 

 

 

Purchase Price:

 

$30 million, payable in cash through available cash-on-hand.

 

 

 

Definitive Agreement:

 

The consummation of the transaction will be subject to the execution and
delivery by Sorrento and Purchaser of the Definitive Agreement to be negotiated
between the parties.  Sorrento’s counsel shall prepare the initial draft of the
Definitive Agreement.

The execution of the Definitive Agreement will require the approval of the
Boards of Directors of each of Sorrento and Purchaser.

 

 

 

Certain Conditions to Closing:

 

The closing of the transaction shall be subject to the satisfaction of
conditions customary for a transaction of this nature, including, among other
conditions:

• receipt by the parties of any necessary governmental consents or clearances;

• accuracy of representations and warranties and compliance with covenants;

• absence of any material adverse change to the operations of Levana; and

• other conditions that, in the reasonable judgment of both parties, are
appropriate for a transaction of this kind.

 

 

 

Representations and Warranties:

 

The Definitive Agreement will contain representations and warranties of the
parties customary and appropriate for a transaction of this nature.

 

 

 

Covenants:

 

The Definitive Agreement will contain covenants of the parties customary and
appropriate for an acquisition of this nature.

 

 

 

Indemnification of Directors and Officers:

 

The Definitive Agreement will provide that Purchaser will continue the
indemnification, advancement and exculpation coverage under Levena’s
arrangements existing at the signing of the Definitive Agreement and will
provide customary D&O “tail coverage” to the directors and officers of Levena
for a period of six years following closing of the proposed transaction.

 

 

 

Fees and Expenses:

 

Whether or not the transaction has been consummated, each party will bear its
own expenses hereunder.

 

 

 

Closing of the Acquisition:

 

The Acquisition will be effected as soon as practicable after the receipt of any
necessary government consents or clearances and third party consents.

 

 

 

Other:

 

Any press releases or other public announcements regarding the Acquisition,
except as required by law, by either Purchaser or Sorrento or their respective
advisors will be subject to the prior written approval of the other party (which
shall not be unreasonably withheld, delayed or conditioned).

 

 